SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of November
12, 2009, between Searchlight Minerals Corp., a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, and pursuant to National
Instrument 45-106 Prospectus Registration Exemptions (“NI 45-106”) the Company
desires to issue and sell to each Purchaser, and each Purchaser, severally and
not jointly, desires to purchase from the Company, securities of the Company as
more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Canadian Accredited Investor” means an accredited investor as defined in NI
-45-106.
 
“Canadian Commissions” means the Canadian securities commissions or regulatory
authorities existing in each province and territory of Canada.
 
“Canadian Securities Laws” means collectively, the applicable securities laws of
each of the provinces and territories of Canada, their respective regulations,
rulings, rules, orders and prescribed forms thereunder and the applicable policy
statements published by the Canadian Commissions.
 
“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

 
 

--------------------------------------------------------------------------------

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares and the Warrants
have been satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
shares of Common Stock, including, without limitation, any debt, preferred
stock, rights, options, warrants or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, shares of Common Stock.
 
“Company Counsel” means Baker & Hostetler LLP, with offices located at 12100
Wilshire Boulevard, Suite 1500, Los Angeles, California 90025-7120.
 
“Continuous Disclosure Reports” shall have the meaning ascribed to such term in
Section 3.1(h).
 
“Dahlman” shall have the meaning ascribed to such term in Section 5.21.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
"Encumbrance" or "Encumbrances" means Liens and other net profits interests,
royalties or overriding royalty interests, other payments out of production.
 
“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(kk).
 
“Escrow Agent” means JPMorgan Chase Bank, N.A..
 
“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company, Dahlman and the Escrow Agent pursuant to which
the Purchasers, shall deposit Subscription Amounts with the Escrow Agent to be
applied to the transactions contemplated hereunder, in the form of Exhibit D.
 
“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

 
2

--------------------------------------------------------------------------------

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants (provided that issuances to
consultants shall not exceed an aggregate of 500,000 shares of Common Stock and
Common Stock Equivalents in any 6 month period, subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of shares of Common Stock that occur after the date of this
Agreement) of the Company pursuant to any stock or option plan duly adopted for
such purpose, by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established, (b) Warrant Shares upon the exercise or
exchange of  the Warrants issued hereunder and/or other securities exercisable
or exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is,
itself or through its subsidiaries, an operating company in a business similar
to and/or compatible with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
"Governmental Fees" means all location fees, mining claim rental fees, mining
claim maintenance payments and similar payments required by federal or state law
to locate and hold unpatented mining claims.
 
“Hazardous Substances” shall have the meaning ascribed to such term in Section
3.1(kk).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(g).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).
 
“OTCBB” means the OTC Bulletin Board on which the Common Stock is currently
quoted for trading.

 
3

--------------------------------------------------------------------------------

 

“Per Share Purchase Price” equals $1.25, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.
 
“Regulation D” means Regulation D as promulgated under the Securities Act.
 
“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Stock).
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on
Schedule 3.1(a), and shall, where applicable, include any subsidiary of the
Company formed or acquired after the date hereof.

 
4

--------------------------------------------------------------------------------

 

“TS” means Troutman Sanders LLP, with offices located at 222 Central Park
Avenue, Suite 2000, Virginia Beach, Virginia 23464.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not listed or quoted on any Trading
Market, a day on which the Common Stock is quoted on the OTCBB; provided, that
in the event that the Common Stock is not listed or quoted as set forth in (i)
or (ii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market on which the Common Stock is listed or quoted for trading
on the date in question.
 
“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
“Transfer Agent” means Empire Stock Transfer, Inc., with a mailing address of
1859 Whitney Mesa Drive, Henderson, Nevada 89014, and a facsimile number of
(702) 974-1444 and any successor transfer agent of the Company.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b) if the Common Stock is not then listed on a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTCBB; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Shares then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.
 
“Warrants” means collectively the Common Stock purchase warrants delivered to
the Purchasers in connection with the Closing in accordance with
Section 2.2(b)(ii) hereof, which have a term of exercise equal to three (3)
years from the Closing Date, in the form of Exhibit B attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 
5

--------------------------------------------------------------------------------

 

ARTICLE II
PURCHASE AND SALE
 
2.1.           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein and in accordance with the terms of the Escrow
Agreement, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, in the aggregate, up to
$16,000,000 of Shares and Warrants.  Each Purchaser shall deliver to the Escrow
Agent, via wire transfer, a certified check or a personal check, immediately
available funds equal to its Subscription Amount and the Company shall deliver
to each Purchaser its respective Shares and a Warrant as determined pursuant to
Section 2.2(b), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of TS, or such other location as the parties shall mutually agree.
 
2.2.           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
(i)           this Agreement duly executed by the Company;
 
(ii)          legal opinion of Company Counsel in substantially the form of
Exhibit C attached hereto acceptable to the Company and Dahlman;
 
(iii)         an updated title insurance policy dated the Closing Date regarding
the Clarkdale Slag Project in a form reasonably satisfactory to Dahlman;
 
(iv)         a certificate evidencing the formation and good standing of the
Company in the State of Nevada issued by the Secretary of State of Nevada (or
comparable office) as of a date within five (5) Business Days of the Closing
Date;
 
(v)          a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the State of Arizona, as of a date
within five (5) Business Days of the Closing Date; and
 
(vi)         the Registration Rights Agreement duly executed by the Company.
 
(b)           In accordance with Section 4.14 herein, following the Closing
Date, Company shall deliver or cause to be delivered to each Purchaser the
following:
 
(i)           a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser; and
 
(ii)          a Warrant registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to 50% of the Shares issuable to
such Purchaser pursuant to Section 2.2(b)(i), with an exercise price equal to
$1.85, subject to adjustment therein; and
 
(c)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
 
6

--------------------------------------------------------------------------------

 


(i)           this Agreement duly executed by such Purchaser;
 
(ii)          such Purchaser’s Subscription Amount by wire transfer or certified
check to the Company; and
 
(iii)         the Registration Rights Agreement duly executed by such Purchaser,
including the Selling Stockholder Questionnaire attached thereto as Annex B.
 
2.3.           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein that have not
already been qualified by materiality, and the accuracy in all respects on the
Closing Date of the representations and warranties of the Purchasers contained
herein that have been qualified by materiality;
 
(ii)          all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)          the delivery by each Purchaser of the items set forth in
Section 2.2(c) of this Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein that have not
already been qualified by materiality, and the accuracy in all respects on the
Closing Date of the representations and warranties of the Company contained
herein that have been qualified by materiality;
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)         the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;
 
(iv)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof to the Closing Date; and
 
(v)          from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the OTCBB, at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the OTCBB, nor shall a banking moratorium have been declared
either by the United States or New York State authorities nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Shares and the Warrants at the Closing.

 
7

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1.           Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules delivered to Purchaser by the Company on or
prior to the date of this Agreement, and except as disclosed in the Registration
Statement on Form S-1 (File No. 333-132929), and the related Rule 424(b)(3)
prospectus, dated October 2, 2009, and in the Annual Report on Form 10-K of
Company for the year ended December 31, 2008 (the “Company Form 10-K”) and the
Quarterly Reports on Form 10-Q and the Current Reports on Form 8-K of the
Company (the “Company SEC Filings”), in each case, filed from the date of the
filing of the Company Form 10-K to the date of this Agreement, which Disclosure
Schedules and Company SEC Filings shall be deemed a part hereof and, with
respect to the Company SEC Filings, shall qualify any representation or
otherwise made herein, and with respect to the Disclosure Schedules, shall
qualify any representation or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby makes the following representations and warranties to each
Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  Except as set forth on
Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
in all material respects as is currently conducted.  Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  Each of the Company and the Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the operations, results of operations, assets,
properties, business, prospects or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect” and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 
8

--------------------------------------------------------------------------------

 

(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by general
equitable principles and laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or, to
the knowledge of the Company, give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.4 of this Agreement, (ii)
the filing with the Commission of the Registration Statement and (iii) the
filing of Form D with the Commission, Form 45-106F1 with the applicable Canadian
Commissions and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 
9

--------------------------------------------------------------------------------

 

(f)            Issuance of the Securities.  The Shares and the Warrants are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the applicable Transaction
Documents.  The Warrant Shares, when issued in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement and the Warrants.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof. Except as set forth on Schedule 3.1(g), the
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as set forth on
Schedule 3.1(g) and as a result of the purchase and sale of the Securities,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents other than options with respect to options granted
to employees, consultants, officers and directors of the Company to purchase
shares of Common Stock of the Company.  The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
capital stock of the Company is validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares were issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities.  Except as set
forth in Section 3.1(e) above, no further approval or authorization of any
stockholder, the board of directors of the Company or others is required for the
issuance and sale of the Securities.  Except as set forth on Schedule 3.1(g),
there are no stockholder agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 
10

--------------------------------------------------------------------------------

 

(h)           Continuous Disclosure Reports: Financial Statements.  The Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the one year preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “Continuous Disclosure Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such Continuous Disclosure Reports prior to the expiration of any such
extension except as disclosed in Schedule 3.1(h).  As of their respective dates,
the Continuous Disclosure Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, except
as disclosed in Schedule 3.1(h) and none of the Continuous Disclosure Reports,
when filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the Continuous Disclosure Reports complied
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing).  Such financial statements have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i)            Material Changes; Undisclosed Events, Liabilities or
Developments.  Since December 31, 2008, except as specifically disclosed in a
subsequent Continuous Disclosure Report filed prior to the date hereof, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any capital stock and (v)
the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. Except as set
forth on Schedule 3.1(i),  the Company does not have pending before the
Commission any request for confidential treatment of information.  Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.

 
11

--------------------------------------------------------------------------------

 

(j)            Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect except as
disclosed in Schedule 3.1(j) or in the Continuous Disclosure Reports.  Neither
the Company nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any document or registration statement filed by the Company or
any Subsidiary under the Exchange Act or the Securities Act.
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer of
the Company, to the knowledge of the Company, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(l)            Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.

 
12

--------------------------------------------------------------------------------

 

(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Continuous Disclosure Reports, except
where the failure to possess such certificates, authorizations and permits could
not reasonably be expected to result in a Material Adverse Effect, and neither
the Company nor any Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificates, authorizations, and
permits.
 
(n)           Title to Assets.  With respect to the Company and each of the
Subsidiaries, except to the extent that any violation or other matter referred
to in this subparagraph does not have a Material Adverse Effect or as disclosed
on Schedule 3.1(n): (i) with respect to the real property Company and its
Subsidiaries own in fee simple, they are in exclusive possession of, have valid,
enforceable and marketable title to, and own such properties free and clear of
all Encumbrances, except those specifically identified in Schedule 3.1(n), and
which do not, individually or in the aggregate, materially affect the value of
such properties and do not interfere with the use made and proposed to be made
of such properties by the Company or any of its Subsidiaries, (ii) with respect
to the real property in which the Company or its Subsidiaries hold an interest
under leases or other contracts: (A) they are in exclusive possession of such
properties; (B) they have not received any notice of default of any of the terms
or provisions of such leases or other contracts; (C) they have the authority
under such leases or other contracts to perform fully the Company’s obligations
under this Agreement; (D) to the knowledge of the Company and its Subsidiaries,
such leases and other contracts are valid and are in good standing; (E) the
Company and its Subsidiaries have no knowledge of any act or omission or any
condition on the leased properties which could be considered or construed as a
default under any such lease or other contract; and (F) to the knowledge of the
Company and its Subsidiaries, such properties are free and clear of all
Encumbrances, except for those specifically identified in Schedule 3.1(n), (iii)
with respect to unpatented mining claims and millsites located and owned by the
Company and its Subsidiaries, except as provided in Schedule 3.1(n), and subject
to the paramount title of the United States: (A) the unpatented mining claims
were properly laid out and monumented; (B) all required location and validation
work was properly performed; (C) location notices and certificates were properly
recorded and filed with appropriate governmental agencies; (D) all assessment
work required to hold the unpatented mining claims has been performed and all
Governmental Fees have been paid through the assessment year ending September 1,
2010; (E) all affidavits of assessment work, evidence of payment of Governmental
Fees, and other filings required to maintain the claims in good standing have
been properly and timely recorded or filed with appropriate governmental
agencies, (F) the claims are free and clear of Encumbrances; and (G) the Company
and its Subsidiaries have no knowledge of conflicting mining claims, provided
that  nothing in this subsection shall be deemed to be a representation or a
warranty that any of the unpatented mining claims contains a valuable mineral
deposit, (iv) with respect to unpatented mining claims and millsites owned by
the Company, but not located by the Company or its Subsidiaries, except as
provided in Schedule 3.1(n), and subject to the paramount title of the United
States: (A) all assessment work required to hold the unpatented mining claims
has been performed and all Governmental Fees have been paid through the
assessment year ending September 1, 2010; (B) all affidavits of assessment work,
evidence of payment of Governmental Fees, and other filings required to maintain
the claims in good standing have been properly and timely recorded or filed with
appropriate governmental agencies; (C) the claims are free and clear of
Encumbrances; and (D) the Company and its Subsidiaries have no knowledge of
conflicting mining claims, provided that nothing in this subsection shall be
deemed to be a representation or a warranty that any of the unpatented mining
claims contains a valuable discovery of minerals, (v) other than as disclosed on
Schedule 3.1(n), the Company and its Subsidiaries have good and marketable title
to all personal property owned by the Company, (vi) other than as disclosed on
Schedule 3.1(n), the Company and its Subsidiaries have all necessary surface
rights, access rights and other necessary rights and interests relating to the
properties in which the Company and its Subsidiaries have an interest granting
the Company or applicable Subsidiary the right and ability to explore for
minerals, ore and metals for development purposes as are appropriate in view of
the rights and interest therein of the Company or applicable Subsidiary, with
only such exceptions as do not interfere with the use made by the Company or
applicable Subsidiary of the rights or interest so held, and each of the
proprietary interests or rights and each of the documents, agreements and
instruments, and (vii) other than as disclosed on Schedule 3.1(n), the Company
is entitled to extract minerals from its properties and to do all of the
exploration contemplated in the Company SEC Filings.

 
13

--------------------------------------------------------------------------------

 

(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the Continuous Disclosure Reports and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received a notice (written
or otherwise) that any of the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any Person, which
could reasonably be expected to result in a Material Adverse Effect.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to
$15,000,000.  Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its respective business without a significant increase
in cost. The Company and, if applicable, each of the Subsidiaries has
sufficiently provided for an adequate reserve related to present or future
abandonment and related costs.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the Continuous Disclosure Reports, to the knowledge of the Company, none of
the officers, directors or employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
consultants, employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 
14

--------------------------------------------------------------------------------

 

(r)            Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are effective and applicable to it as of the Closing Date.  The Company and the
Subsidiaries maintain a system of internal accounting controls designed to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and reasonably designed such disclosure controls and procedures to
ensure that information required to be disclosed by the Company in the reports
it files or submits under the Exchange Act is recorded, processed, summarized
and reported, within the time periods specified in the Commission’s rules and
forms.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the Company’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(s)           Certain Fees.  Other than Dahlman, no brokerage or finder’s fees
or commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents.  To the knowledge of the Company, the Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section (other
than for Persons engaged by any Purchaser or its investment advisor) that may be
due in connection with the transactions contemplated by the Transaction
Documents.
 
(t)            Private Placement. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2, no registration under
the Securities Act or under Canadian Securities Laws is required for the offer,
sale and issuance of the Securities by the Company to the Purchasers as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the OTCBB.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares and the Warrants and
the exercise price for the Warrant Shares, will not be or be an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act of 1940, as amended.

 
15

--------------------------------------------------------------------------------

 

(v)           Registration Rights.  Except as disclosed in Schedule 3.1(v),
other than each of the Purchasers, no Person has any right to cause the Company
to effect the registration under the Securities Act of any Securities.
 
(w)           Listing and Maintenance Requirements.  The Company’s Common Stock
is quoted on the OTCBB and registered pursuant to Section 12(g) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  Except as set
forth on Schedule 3.1(w), the Company has not, in the 12 months preceding the
date hereof, received notice from the OTCBB to the effect that the Company is
not in compliance with the listing or maintenance requirements of the
OTCBB.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
(x)           Application of Takeover Protections.  The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(y)           Disclosure.  All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
 
(z)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Affiliates, or any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company within the last
six months for purposes of the Securities Act which would require the
registration of any such securities under the Securities Act.

 
16

--------------------------------------------------------------------------------

 

(aa)         Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Shares and the Warrants hereunder,
(i) the fair saleable value of the Company’s assets exceeds the amount that will
be required to be paid on or in respect of the Company’s existing debts and
other liabilities (including known contingent liabilities, except those set
forth on Schedule 3(aa)) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.  Schedule 3.1(aa) sets forth as of the date thereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” means (a) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
(bb)         Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(cc)         No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares or the Warrants
by any form of “general solicitation” or “general advertising,” as such terms
are defined in Regulation D. The Company has offered the Shares or the Warrants
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501(a) under Regulation D.
 
(dd)         Foreign Corrupt Practices.  To the knowledge of the Company,
neither the Company, nor any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 
17

--------------------------------------------------------------------------------

 

(ee)         Accountants.  The Company’s auditor is Brown Armstrong Paulden
McCown Starbuck Thornburgh & Keeter Accountancy Corporation, Certified Public
Accountants.  Such accounting firm (i) is a registered public accounting firm as
required by the Exchange Act and (ii) has expressed its opinion with respect to
the financial statements included in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2008.
 
(ff)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents, and the
Company is current with respect to any fees owed to its accountants and lawyers.
 
(gg)         Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(hh)         Acknowledgement Regarding Purchaser’s Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(g) and 4.13 hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
that past or future open market or other transactions by any Purchaser,
including Short Sales, and specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iv) that each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction.  The Company further understands and acknowledges that
(a) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the exercise price of the Warrants are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 
18

--------------------------------------------------------------------------------

 

(ii)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(jj)           Form S-3 Eligibility.  The Company reasonably believes that, on
the date of this Agreement, it is eligible to register the resale of the Shares
and the Warrant Shares for resale by the Purchaser on Form S-3 promulgated under
the Securities Act; provided, that if any regulatory shall advise the Company
that it is not so eligible, the Company will be eligible to register the resale
of the Shares and the Warrant Shares for resale by the Purchaser on Form S-1
promulgated under the Securities Act.
 
(kk)         Environmental Matters.  With respect to the Company and each of the
Subsidiaries, except to the extent that any violation or other matter referred
to in this subparagraph does not have a Material Adverse Effect or as disclosed
on Schedule 3.1(kk): (i) the Company and its Subsidiaries are in material
compliance with all applicable federal, state or local laws, regulations,
orders, government decrees or ordinances with respect to environmental, health
or safety matters (collectively, “Environmental Laws”); (ii) the Company and its
Subsidiaries have operated its business at all times and have received, handled,
used, stored, treated, shipped and disposed of all Hazardous Substances in
material compliance with Environmental Laws; (iii) the Company and its
Subsidiaries have had no spills, releases, deposits or discharges of Hazardous
Substances into the ground, air or into any body of water that are the subject
of any outstanding cleanup order by a governmental authority; (iv) no orders,
directives or notices have been issued and remain outstanding with respect to a
material violation of any Environmental Laws relating to the business or assets
of the Company and its Subsidiaries; (v) the Company and its Subsidiaries have
not failed to report to the proper federal, state, local or other political
subdivision, government, department, commission, board, bureau, agency or
instrumentality, domestic or foreign the occurrence of any material violation of
any Environmental Laws which is required to be so reported under Environmental
Laws; (vi) the Company and its Subsidiaries hold all licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of its business and the ownership and use of its assets, all such licenses,
permits and approvals are in full force and effect, and except for (1)
notifications and conditions of general application to assets of the type owned
by the Company or its Subsidiaries, and (2) notifications relating to
reclamation, remediation or similar obligations under Environmental Laws, the
Company and its Subsidiaries have not received any notification pursuant to any
Environmental Laws that any work, repairs, construction or capital expenditures
are required to be made by it as a condition of continued compliance with any
Environmental Laws, or any license, permit or approval issued pursuant thereto,
or that any license, permit or approval referred to above is about to be
reviewed, made subject to limitation or conditions, revoked, withdrawn or
terminated; and (vii) except as allowed by law, the assets and properties of the
Company and each Subsidiary do not contain any chemical or other substance that
is prohibited or limited by law, or that might pose a hazard to health or safety
(including, but not limited to, asbestos, asbestos−containing materials, radon
gas, urea formaldehyde foam insulation and polychlorinated biphenyls; or any
other substance deemed to be a “hazardous material,” “toxic substance,”
“hazardous substance” or “hazardous waste” (collectively “Hazardous
Substances”), by, without limiting the generality of the foregoing, the United
States Environmental Protection Agency or in the Resource Conservation and
Recovery Act of 1976, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Hazardous Materials Transportation Act, the Clean Air
Act, the Clean Water Act, the Safe Drinking Water Act, the National
Environmental Policy Act of 1969, the Superfund Amendment and Reauthorization
Act of 1986 and Title III of the Superfund Amendment and Rehabilitation Act,
Nevada Revised Statutes Chapter 40 and Chapter 459, or any and all regulations
promulgated under any such law; or any and all similar or successor laws.

 
19

--------------------------------------------------------------------------------

 

3.2.          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate or
similar action on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligations of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by general
equitable principles and laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act,
Canadian Securities Laws or any applicable state securities law and is acquiring
the Shares and the Warrants as principal for its own account and not with a view
to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act, Canadian Securities Laws or any applicable
state securities law, has no present intention of distributing any of the
Securities in violation of the Securities Act, Canadian Securities Laws or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Securities (this representation and warranty not requiring
such Purchaser to hold the Securities for any minimum or other specific term nor
limiting such Purchaser’s right to sell the Securities at any time pursuant to
the Registration Statement or otherwise in compliance with federal and state
securities laws) in violation of the Securities Act, Canadian Securities Laws or
any applicable state securities law.  Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.

 
20

--------------------------------------------------------------------------------

 

(c)           Purchaser Status.  At the time such Purchaser was offered the
Shares and the Warrants, it was, and at the date hereof it is, and on each date
on which it exercises any Warrants, it will be (a) an “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act, or (b) a
Canadian Accredited Investor.  Such Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.
 
(d)           Residence.  The Purchaser is a resident of the jurisdiction
disclosed under “Address for Notice of Purchaser” on the Purchaser’s signature
page to this Agreement and has received and accepted the offer to purchase the
Shares and Warrants in such jurisdiction.  If the Purchaser is resident in
Canada as set forth herein, the Purchaser is or is deemed to be purchasing the
Shares and Warrants pursuant to NI 45-106 as principal for its own account, not
for the benefit of any other person, for investment only and not with a view to
the resale or distribution of all or any of the Securities.  If the Purchaser is
resident in Canada, it is a Canadian Accredited Investor and has concurrently
executed and delivered a Representation Letter in the form attached as Exhibit 1
hereto and has initialed or placed a check mark in Appendix “A” thereto
indicating the Purchaser satisfied one of the categories of Canadian Accredited
Investor set forth therein.
 
(e)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment. Such Purchaser
acknowledges that it has been encouraged to obtain independent legal, income tax
and investment advice with respect to its subscription for, and the restrictions
on resale of, the Securities and accordingly, has had the opportunity to acquire
an understanding of the meanings of all terms contained herein relevant to such
Purchaser for purposes of giving representations, warranties and covenants under
this Agreement.
 
(f)           General Solicitation.  Such Purchaser is not purchasing the Shares
or the Warrants as a result of any “general solicitation” or “general
advertising,” as such terms are defined in Regulation D, which includes, but is
not limited to, any advertisement, article, notice or other communication
regarding the Shares or the Warrants published in any newspaper, magazine or
similar media or on the internet or broadcast over television, radio or the
internet or presented at any seminar or any other general solicitation or
general advertisement.
 
(g)           Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Purchaser has
not, nor has any Person acting on behalf of or pursuant to any understanding
with such Purchaser, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”).  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser's assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser's
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares and the Warrants covered by this
Agreement.  Other than to other Persons party to this Agreement, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

 
21

--------------------------------------------------------------------------------

 

(h)           Reliance on Exemptions.  Such Purchaser understands that the
Securities are being offered, sold and issued to it in reliance on specific
exemptions from the prospectus and registration requirements of federal and
state securities laws and Canadian Securities Laws and that the Company is
relying upon the truth and accuracy of, and such Purchaser’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of such Purchaser set forth herein in order to determine the availability of
such exemptions and the eligibility of such Purchaser to acquire the Securities.
 
(i)            No Governmental Review.  Such Purchaser understands that no
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(j)            No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (to the extent applicable) (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.
 
(k)           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or such Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding with a placement agent entered into by or on behalf of such
Purchaser.
 
(l)            Prior Arrangements.  No Person has made to such Purchaser any
written or oral representations (i) that any Person will resell or repurchase
the Shares and the Warrants, (ii) that any person will refund the purchase price
of the Shares and the Warrants, or (iii) as to the future price or value of the
Shares and the Warrants.

 
22

--------------------------------------------------------------------------------

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1.          Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with federal
and state securities laws and Canadian Securities Laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company, to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(f), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
of recognized standing and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.  As a condition of transfer and pursuant to
Section 5.7, any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of a Purchaser under this Agreement
and the Registration Rights Agreement.
 
(b)           The Purchaser  acknowledges that the Company is not a “reporting
issuer” (as defined under Canadian Securities Laws) in any jurisdiction in
Canada and the applicable "hold period" in the applicable Canadian jurisdiction
will not commence to run until the Company becomes a reporting issuer in the
applicable jurisdiction (which it has no obligation to become) and that the
Securities are subject to resale restrictions including an indefinite hold
period and may not be resold by purchasers resident in Canada unless an
exemption from the prospectus and registration requirements is available under
Canadian Securities Laws, or a discretionary order or ruling is obtained
providing an exemption from the prospectus and registration requirements of
applicable Canadian Securities Laws.  The Purchaser further acknowledges that
the Company may never become a reporting issuer, and therefore, the Canadian
hold period may never expire and that it should consult legal counsel in its
jurisdiction for full particulars of applicable resale restrictions.
 
(c)           The Purchaser is not, with respect to the Company or any of its
affiliates, a “control person” as defined under Canadian Securities Laws and the
purchaser of the Securities hereunder will not result in the Purchaser becoming
a “control person”.
 
(d)           The Purchaser understands that the Shares and Warrants are being
offered for sale only on a "private placement" basis and that the sale and
delivery of the Shares and Warrants is conditional upon such sale being exempt
from the requirements as to the filing of a prospectus or delivery of an
offering memorandum in prescribed form or upon the issuance of such orders,
consents or approvals as may be required to permit such sale without the
requirement of filing a prospectus or delivering an offering memorandum in
prescribed form and, as a consequence:
 
(i)           the Purchaser is restricted from using most of the civil remedies
available under Canadian Securities Laws;
 
(ii)          the Purchaser  may not receive information that would otherwise be
required to be provided to it under Canadian Securities Laws;

 
23

--------------------------------------------------------------------------------

 

(iii)         the Company is relieved from certain obligations that would
otherwise apply under Canadian Securities Laws;
 
(iv)         no Canadian Commission has reviewed or passed on the merits of the
Securities nor has any Canadian Commission made any recommendation or
endorsement with respect to the Securities;
 
(v)          there is no government or other insurance covering the Securities;
 
(vi)         there are risks associated with the purchase of the Securities; and
 
(vii)        there are restrictions on the ability of the Purchaser or the
disclosed principal, as applicable, to resell the Securities and it is the
responsibility of the Purchaser to find out what those restrictions are and to
comply with them before selling the Securities.
 
(e)           the funds representing the Subscription Amount will not represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) (the “PCMLTFA”) and the Purchaser
acknowledges that the Company may in the future be required by law to disclose
the Purchaser’s name and other information relating to this Agreement and the
purchase hereunder, on a confidential basis, pursuant to the PCMLTFA.  To the
best of the Purchaser’s knowledge, none of the funds representing the
Subscription Amount (i) have been or will be derived from or related to any
activity that is deemed criminal under the law of Canada, the United States of
America, or any other jurisdiction, or (ii) are being tendered on behalf of a
person or entity who has not been identified to the Purchaser.  The Subscriber
shall promptly notify the Company if the Purchaser discovers that any of such
representations ceases to be true, and shall provide the Company with
appropriate information in connection therewith.
 
(f)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1(f), of a legend on any of the Securities in the following form:
 
THIS SECURITY AND THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE HAVE NOT
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND APPLICABLE
STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL OF RECOGNIZED STANDING TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL
BE REASONABLY ACCEPTABLE TO THE COMPANY.  THIS SECURITY AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITY, PROVIDED, HOWEVER,
ANY TRANSFER OF THE SECURITY RESULTING FROM SUCH PLEDGE MUST COMPLY WITH THE
FOREGOING.

 
24

--------------------------------------------------------------------------------

 

If the Purchaser is resident in Canada, the Purchaser further agrees to the
imprinting of a legend on any of Securities in the following form:
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (i) NOVEMBER 12, 2009, AND (ii) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) of
Regulation D or is a Canadian Accredited Investor and who agrees to be bound by
the provisions of this Agreement and the Registration Rights Agreement and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties as long as such
transfer complies with applicable federal and state securities laws.  Except as
set forth herein, such a pledge or transfer would not be subject to approval of
the Company and no legal opinion of legal counsel of the pledgee, secured party
or pledgor shall be required in connection therewith; provided, however, with
respect to any such transfer, the Company may reasonably request information
from such transferee in order to satisfy itself that such transfer is exempt
from registration under the applicable federal and state securities
laws.  Notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Shares, the Warrants
and the Warrant Shares are subject to registration pursuant to the Registration
Rights Agreement, the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.
 
(g)           Certificates evidencing the Shares and the Warrant Shares shall
not contain any legend other than the Canadian legend set forth in
Section 4.1(f) hereof with respect to Purchasers resident in Canada: (i) while a
registration statement (including the Registration Statement) on Form S-1 or
Form S-3 covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Shares or Warrant Shares while a
registration statement (including the Registration Statement) other than on Form
S-1 or Form S-3 (which shall be covered by clause (i) above) covering the resale
of such security is effective under the Securities Act, or (iii) following any
sale of such Shares or Warrant Shares pursuant to Rule 144, or (iv) if such
Shares or Warrant Shares are eligible for sale under Rule 144 without any
restriction, or (v) if such legend is not required under applicable requirements
of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the Commission).  The Company shall cause its counsel to
issue a legal opinion to the Company’s transfer agent if required by the
Company’s transfer agent to effect the removal of legends hereunder.  If all or
any portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares on Form S-1 or
Form S-3 no legend is required hereunder, then such Warrant Shares shall be
issued free of any legend other than the Canadian legend set forth in Section
4.1(f) hereof with respect to Purchasers resident in Canada.  The Canadian
legend may only be removed upon an opinion of counsel that such legend is no
longer required.  The Company agrees at such time as such legend is no longer
required under this Section 4.1(g), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing Shares or Warrant Shares issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), together
with such documentation and certifications (if applicable) as the Company may
reasonably request in order to provide the basis for a legal opinion of counsel
to the Company to render an appropriate opinion to remove such a restrictive
legend, deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Certificates for Securities subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Company to a Purchaser by crediting the account of such Purchaser’s prime broker
with the Depository Trust Company System or another established clearing
corporation performing similar functions as directed by such Purchaser.

 
25

--------------------------------------------------------------------------------

 

(h)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Shares or Warrant Shares (based on the VWAP of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to
Section 4.1(g), $10 per Trading Day (increasing to $20 per Trading Day five (5)
Trading Days after such damages have begun to accrue) for each Trading Day after
the 2nd Trading Day following the Legend Removal Date until such certificate is
delivered without a legend.  Nothing herein shall limit such Purchaser’s right
to pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(i)            Each Purchaser, severally and not jointly with the other
Purchasers, agrees that such Purchaser will sell any Securities pursuant to
either the prospectus and registration requirements of the Securities Act or the
prospectus and registration requirements under the Canadian Securities Laws, or
an exemption therefrom, and that if Securities are sold pursuant to a
Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.
 
4.2.          Furnishing of Information.  Until the earliest of the time that
(i) no Purchaser owns any Securities or (ii) the Warrants have expired, the
Company covenants to use its best efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.  As long as any Purchaser owns any Securities,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144. The Company further covenants that it
will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.

 
26

--------------------------------------------------------------------------------

 

4.3.          Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer, sale or issuance of the Securities in a manner within six months
following the close of this offering that would require the registration under
the Securities Act of the sale of the Securities to the Purchasers.
 
4.4.          Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue (i) a Current Report on Form 8-K disclosing the material terms of
the transactions contemplated hereby, and filing the Transaction Documents as
exhibits thereto.  The Company and Dahlman shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, with respect to any press release of any Purchaser, or without the
prior consent of Dahlman, which shall be the designated representative of each
Purchaser for such purpose, with respect to any press release of the Company,
which consent shall not unreasonably be withheld or delayed, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication.  Further, the parties acknowledge and agree that all such press
releases shall conform with the requirements of Rule 135c of the Securities
Act.  Notwithstanding the foregoing, the Company shall not publicly disclose the
name of any Purchaser, or include the name of any Purchaser in any filing with
the Commission or any regulatory agency or Trading Market, without the prior
written consent of such Purchaser, except (i) as required by federal securities
law in connection with the registration statement contemplated by the
Registration Rights Agreement and (ii) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under this clause
(ii).
 
4.5.          Stockholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control stock acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 
27

--------------------------------------------------------------------------------

 

4.6.          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
4.7.          Use of Proceeds.  Except as set forth on Schedule 4.7 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
or to redeem any shares of Common Stock or Common Stock Equivalents or to settle
any outstanding litigation.
 
4.8.          Indemnification of Purchasers.   Subject to the provisions of this
Section 4.8, the Company will indemnify and hold each Purchaser and its
directors, officers, stockholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).
 
4.9.          Reservation of Shares of Common Stock.  As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for the purpose of enabling the Company to issue Shares pursuant
to this Agreement and Warrant Shares pursuant to any exercise of the
Warrants.   The Company is authorized to issue 400,000,000 shares of Common
Stock.  If after the Closing Date, the Company amends its articles or
certificate of incorporation or similar charter document to limit the number of
shares of Common Stock that the Company is authorized to issue, it shall
maintain a reserve from its duly authorized shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may be required to
fulfill its obligations in full under the Transaction Documents.

 
28

--------------------------------------------------------------------------------

 

4.10.        Listing of Common Stock.  The Company hereby agrees to use best
efforts to maintain the quotation of the Common Stock on the OTCBB. The Company
further agrees, if the Company applies to have the Common Stock traded on any
Trading Market, it will include in such application all of the Shares and
Warrant Shares, and will take such other action as is necessary to cause all of
the Shares and Warrant Shares to be listed or quoted on such Trading Market as
promptly as possible.  The Company will take all action reasonably necessary to
continue the quotation and trading of its Common Stock on the OTCBB and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the OTCBB.
 
4.11.        Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities.
 
4.12.        Subsequent Equity Sales.
 
(a)           Subject to the last sentence of this sub-section (a), from the
date hereof until the date the initial Registration Statement is declared
effective by the staff of the Commission, neither the Company nor any Subsidiary
shall issue shares of Common Stock or Common Stock Equivalents. Notwithstanding
the foregoing, the restrictions contemplated in this Section 4.12(a), shall in
no event expire prior to 90 days following the Closing Date.
 
(b)           From the date hereof until such time as no Purchaser holds any of
the Securities, the Company shall be prohibited from effecting or entering into
an agreement to effect any issuance by the Company or its Subsidiaries of Common
Stock or Common Stock Equivalent for cash consideration involving a Variable
Rate Transaction.  “Variable Rate Transaction” means a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the Common Stock at any time after the initial
issuance of such debt or equity securities, or (B) with a conversion, exercise
or exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock or (ii) enters into any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may sell securities at a future determined price.  Any Purchaser shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.
 
(c)           Notwithstanding the foregoing, this Section 4.12 shall not apply
in respect of: (i) an Exempt Issuance, except that no Variable Rate Transaction
shall be an Exempt Issuance, or (ii) any transaction with respect to the
Company’s existing stockholder rights plan in effect on the date of the Purchase
Agreement, or as any such stockholder rights plan shall be amended or restated
from time to time thereafter.

 
29

--------------------------------------------------------------------------------

 

4.13.        Short Sales and Confidentiality After The Date Hereof. Each
Purchaser severally and not jointly with the other Purchasers, covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period commencing
at the Discussion Time and ending at the time that the transactions contemplated
by this Agreement are first publicly announced following their consummation as
described in Section 4.4.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.4, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Disclosure Schedules.  Each Purchaser understands and acknowledges, and agrees,
severally and not jointly with any other Purchaser, to act in a manner that will
not violate the positions of the Commission as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance. Notwithstanding the foregoing, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced following their
consummation as described in Section 4.4.  Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
4.14.        Delivery of Shares and Warrants After Closing.  The Company shall
deliver, or cause to be delivered, the respective Shares and Warrants purchased
by each Purchaser to such Purchaser within five (5) Trading Days of the Closing
Date.
 
4.15.        Form D; Blue Sky and other filings.  The Company agrees to timely
file a Form D and Form 45-106F1 with respect to the Securities as required under
Regulation D and Canadian Securities Laws and to provide a copy thereof,
promptly upon request of any Purchaser. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws, and shall provide
evidence of such actions promptly upon request of any Purchaser.
 
4.16.        Capital Changes.  Until the six month anniversary of the Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of the
Purchasers holding a majority in interest of the Shares.
 
 
30

--------------------------------------------------------------------------------

 


ARTICLE V
MISCELLANEOUS
 
5.1.          Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before December 31, 2009; provided, however, that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties).
 
5.2.          Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers. The
Purchaser acknowledges and agrees that all costs incurred by the Purchaser
(including any fees and disbursements of any special counsel retained by the
Purchaser) relating to the sale of the Securities to the Purchaser are to be
borne by the Purchaser. The Purchaser, on its own behalf and, if applicable, on
behalf of others for whom it is contracting hereunder, agrees that this
subscription is made for valuable consideration and may not be withdrawn,
cancelled, terminated or revoked by the Purchaser, on its own behalf and, if
applicable, on behalf of others for whom it is contracting hereunder.
 
5.3.          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4.          Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the 2nd Trading Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
5.5.          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchasers of at least 50% of the Shares still held by
the Purchasers or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.6.          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 
31

--------------------------------------------------------------------------------

 

5.7.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns;
provided, however, the rights under this Agreement shall not be assignable if
the applicable securities are transferred pursuant to (i) an effective
registration statement under the Securities Act, or (ii) Rule 144 under the
Securities Act. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of each Purchaser (other
than by merger).  Except as set forth herein, any Purchaser may assign any or
all of its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers any Securities provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions of
the Transaction Documents that apply to the “Purchasers.”
 
5.8.          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.
 
5.9.          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10.        Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares and Warrants.

 
32

--------------------------------------------------------------------------------

 

5.11.        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12.        Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13.        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, in the case of a rescission of an exercise of a Warrant, the Purchaser
shall be required to return any shares of Common Stock delivered in connection
with any such rescinded exercise notice.
 
5.14.        Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15.        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

 
33

--------------------------------------------------------------------------------

 

5.16.        Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17.        Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through TS.  TS
does not represent any of the Purchasers but only Dahlman, the placement agent
for the transaction. The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.
 
5.18.        Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19.        Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
5.20.        Waiver of Jury Trial.  In any action, suit or proceeding in any
jurisdiction brought by any party against any other party, the parties each
knowingly and intentionally, to the greatest extent permitted by applicable law,
hereby absolutely, unconditionally, irrevocably and expressly waives forever
trial by jury

 
34

--------------------------------------------------------------------------------

 

5.21.        Placement Agent.  The Company acknowledges that it has engaged
Dahlman Rose & Company, LLC (“Dahlman”) as placement agent in connection with
the sale of the Securities and the Company has agreed to reimburse Dahlman for
all actual and reasonable legal fees and expenses, which amount of such legal
fees shall not exceed $65,000, to be paid at or prior to Closing. The parties
hereby agree and acknowledge that Dahlman shall be entitled to rely on the
representations and warranties of the Company and each Purchaser in Article III
as if Dahlman was a signatory to this Agreement.
 
5.22.        Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
(Signature Pages Follow)

 
35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
SEARCHLIGHT MINERALS CORP.
 
Address for Notice:
     
By:
   
2441 W. Horizon Ridge Parkway
 
Name:
 
Suite 120
 
Title:
 
Henderson, NV  89052
With a copy to (which shall not constitute notice):
 
Fax:  (702) 451-4939

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
36

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO SRCH SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of
Purchaser:________________________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_________________________________________________
 
Name of Authorized Signatory:
_______________________________________________________________
 
Title of Authorized Signatory:
________________________________________________________________
 
Email Address of Purchaser:
_________________________________________________________________
 
Fax Number of Purchaser:
___________________________________________________________________
 
Address for Notice of Purchaser:
______________________________________________________________
 
Address for Delivery of Securities for Purchaser (if not same as above):
 
Subscription Amount: $
Number of shares of Common
Stock: __________________________________________________
Number of
Warrants: ______________________________________________________________
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

 
37

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
REPRESENTATION LETTER
 
TO:                      SEARCHLIGHT MINERALS CORP. (the "Corporation")
AND TO:            DAHLMAN ROSE & COMPANY, LLC (the “Agent”)
 
In connection with the purchase of securities, by the undersigned subscriber
(the "Subscriber"), the Subscriber hereby represents, warrants, covenants and
certifies to the Corporation and to the Agent, on its own behalf and on behalf
of the disclosed principal, if applicable, that:
 
 
1.
The Subscriber is purchasing the Securities as principal for its own account and
not for the benefit of any other person or is deemed to be purchasing the
Securities as principal under applicable securities laws;

 
 
2.
The Subscriber is an "accredited investor" within the meaning of National
Instrument 45-106 "Prospectus and Registration Exemptions" ("NI 45-106") by
virtue of satisfying the indicated criterion as set out in Appendix "A" to this
Representation Letter;

 
 
3.
The Subscriber has not been created or used solely to purchase or hold
securities as an "accredited investor" as described in paragraph (m) of the
definition of "accredited investor" in NI 45-106, which is reproduced in
Appendix "A" to this Representation Letter; and

 
 
4.
Upon execution of this Exhibit 1 by the Subscriber, this Exhibit 1 shall be
incorporated into and form a part of the Subscription Agreement.

 
Dated:  _________________________, 2009
 

     
Print name of Subscriber
       
By:
     
Signature
               
Print name of Signatory (if different from Subscriber)
               
Title



IMPORTANT:  PLEASE INITIAL THE CATEGORY OR CATEGORIES
IN APPENDIX "A" ON THE NEXT PAGE THAT DESCRIBE YOU

 
38

--------------------------------------------------------------------------------

 

APPENDIX "A"
 
TO EXHIBIT 2
 
PLEASE MARK YOUR INITIALS OR PLACE A CHECKMARK BESIDE THE CATEGORY OF
"ACCREDITED INVESTOR" TO WHICH YOU BELONG.
 
Accredited Investor - (defined in National Instrument 45-106) means:
 
______
 
(a)
a Canadian financial institution, or a Schedule III bank;
       
______
 
(b)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);
       
______
 
(c)
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
       
______
 
(d)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);
       
______
 
(e)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);
       
______
 
(f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;
     
 
______
 
(g)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec;
       
______
 
(h)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;
       
______
 
(i)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;
       
______
 
(j)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds C$1,000,000;
       
______
 
(k)
an individual whose net income before taxes exceeded C$200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded C$300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;
       
______
 
(l)
an individual who, either alone or with a spouse, has net assets of at least
C$5,000,000;


 
39

--------------------------------------------------------------------------------

 

______
 
(m)
a person, other than an individual or investment fund, that has net assets of at
least C$5,000,000 as shown on its most recently prepared financial statements;
       
______
 
(n)
an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 of NI 45-106 [Minimum amount
investment], and 2.19 of NI 45-106 [Additional investment in investment funds],
or (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106 [Investment fund reinvestment];
       
______
 
(o)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
       
______
 
(p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
       
______
 
(q)
a person acting on behalf of a fully managed account managed by that person, if
that person (i) is registered or authorized to carry on business as an adviser
or the equivalent under the securities legislation of a jurisdiction of Canada
or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security that is
not a security of an investment fund;
       
______
 
(r)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;
       
______
 
(s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;
       
______
 
(t)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;
       
______
 
(u)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
       
______
 
(v)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as (i) an accredited investor,
or (ii) an exempt purchaser in Alberta or British Columbia.



NOTE:   The investor must initial or place a checkmark beside the applicable
portion of the above definition.
 
For the purposes hereof:
 
 
"affiliate" means an issuer connected with another issuer because

 
 
(i)
one of them is the subsidiary of the other, or

 
 
(ii)
each of them is controlled by the same person;

 
 
40

--------------------------------------------------------------------------------

 


 
(w)
"bank" means a bank named in Schedule I or II of the Bank Act (Canada);

 
 
(x)
"beneficial ownership" of securities by a person occurs

 
 
(i)
for the purposes of British Columbia securities law, when such securities are
beneficially owned by

 
 
(A)
an issuer controlled by that person; or

 
 
(B)
an affiliate of that person or an affiliate of an issuer controlled by that
person;

 
 
(ii)
for the purposes of Alberta securities law, when such securities are
beneficially owned

 
 
(A)
by a company controlled by that person or an affiliate of that company;

 
 
(B)
by an affiliate of that person; or

 
 
(C)
through a trustee, legal representative, agent or other intermediary of that
person;

 
 
(iii)
for the purposes of Ontario securities law occurs:

 
 
(A)
for a person, when such securities are beneficially owned by a company
controlled by that person or an affiliate of the company;

 
 
(B)
for a company, when such securities are beneficially owned by its affiliates;

 
 
(y)
"Canadian financial institution" means

 
 
(i)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 
 
(ii)
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 
 
(z)
"control person" has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Quebec, where control person means
any person that holds or is one of a combination of persons that holds

 
 
(i)
a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

 
 
(ii)
more than 20% of the outstanding voting securities of an issuer, except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer;

 
 
(aa)
"director" means

 
 
(i)
a member of the board of directors of a company or an individual who performs
similar functions for a company, and

 
 
41

--------------------------------------------------------------------------------

 

 
(ii)
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

 
 
(bb)
"eligibility adviser" means

 
 
(i)
a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed, and

 
 
(ii)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

 
 
(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders, or control persons, and

 
 
(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 
 
(cc)
"executive officer" means, for an issuer, an individual who is

 
 
(i)
a chair, vice-chair or president,

 
 
(ii)
a vice-president in charge of a principal business unit, division or function
including sales, finance or production,

 
 
(iii)
an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or

 
 
(iv)
performing a policy-making function in respect of the issuer;

 
 
(dd)
"financial assets" means

 
 
(i)
cash,

 
 
(ii)
securities, or

 
 
(iii)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 
 
(ee)
"foreign jurisdiction" means a country other than Canada or a political
subdivision of a country other than Canada;

 
 
(ff)
"founder" means, in respect of an issuer, a person who,

 
 
(i)
acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

 
 
(ii)
at the time of the trade is actively involved in the business of the issuer;

 
 
42

--------------------------------------------------------------------------------

 

 
(gg)
"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

 
 
(hh)
"jurisdiction" means a province or territory of Canada except when used in the
term "foreign jurisdiction";

 
 
(ii)
"local jurisdiction" means the jurisdiction in which the applicable securities
regulatory authority is situate;

 
 
(jj)
"individual" means a natural person, but does not include

 
 
(i)
a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or a trust, or

 
 
(ii)
a natural person in the person's capacity as trustee, executor, administrator or
personal or other legal representative;

 
 
(kk)
"mutual fund" means:

 
 
(i)
for Alberta and British Columbia, includes an issuer of securities that entitles
the holder to receive on demand, or within a specified period after demand, an
amount computed by reference to the value of a proportionate interest in the
whole or in part of the net assets, including a separate fund or trust account,
of the issuer of the securities, and, for the purposes of British Columbia
securities law, also includes

 
 
(A)
an issuer described in an order made by the British Columbia Securities
Commission pursuant to section 3.2 of the Securities Act (British Columbia); and

 
 
43

--------------------------------------------------------------------------------

 

 
(B)
an issuer that is in a class of prescribed issuers, but does not include an
issuer, or a class of issuers, described in an order that the British Columbia
Securities Commission may make under section 3.1 of the Securities Act (British
Columbia);

 
 
(ii)
for Ontario, an issuer whose primary purpose is to invest money provided by its
securityholders and whose securities entitle the holder to receive on demand, or
within a specified period after demand, an amount computed by reference to the
value of a proportionate interest in the whole or in part of the net assets,
including a separate fund or trust account of the issuer;

 
 
(iii)
for Québec, includes an issuer issuing shares where such issuer must, on the
request of the holder, redeem them at their net asset value.

 
 
(ll)
"non-redeemable investment fund" means an issuer,

 
 
(i)
whose primary purpose is to invest money provided by its securityholders,

 
 
(ii)
that does not invest,

 
 
(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a nonredeemable investment fund, or

 
 
(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 
 
(iii)
that is not a mutual fund;

 
 
(mm)
"person" includes

 
 
(i)
an individual,

 
 
(ii)
a corporation,

 
 
(iii)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 
 
(iv)
an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

 
 
(nn)
"regulator" means:

 
 
(i)
the Executive Director, as defined under section 1 of the Securities Act
(Alberta);

 
 
(ii)
the Executive Director, as defined under section 1 of the Securities Act
(British Columbia); and

 
 
(iii)
such other person as is referred to in Appendix D of National Instrument 14-101
– Definitions;

 
 
(oo)
"related liabilities" means

 
 
(i)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 
 
(ii)
liabilities that are secured by financial assets;

 
 
(pp)
"securities legislation" means:

 
 
(i)
for British Columbia, the Securities Act (British Columbia) and the regulations
and rules under such Act and the blanket rulings and orders issued by the
British Columbia Securities Commission; and

 
 
(ii)
for other Canadian jurisdictions, such other statutes and instruments as are
listed in Appendix B of National Instrument 14-101 Definitions;

 
 
(qq)
"securities regulatory authority" means:

 
 
(i)
for British Columbia, the British Columbia Securities Commission;

 
 
(ii)
in respect of any local jurisdiction other than British Columbia, means the
securities commission or similar regulatory authority listed in Appendix C of
National Instrument 14-101 – Definitions;

 
 
(rr)
"spouse" means, an individual who,

 
 
44

--------------------------------------------------------------------------------

 

 
(i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 
 
(ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 
 
(iii)
in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 
 
(ss)
"voting security" means any security which:

 
 
(i)
is not a debt security; and

 
 
(ii)
carries a voting right either under all circumstances or under some
circumstances that have occurred and are continuing;

 
 
(tt)
a person (first person) is considered to "control" another person (second
person) if

 
 
(i)
the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation,

 
 
(ii)
the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership, or

 
 
(iii)
the second person is a limited partnership and the general partner of the
limited partnership is the first person.

 
45

--------------------------------------------------------------------------------

